Citation Nr: 1740595	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-27 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for skin condition.

2. Entitlement to service connection for skin condition, to include as due to environmental exposure.

3. Entitlement to service connection for edema, to include as due to environmental exposure.

4. Entitlement to service connection, to include on a secondary basis, for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as due to environmental exposure.

5. Entitlement to service connection, to include on a secondary basis, for a kidney condition, to include as due to environmental exposure.

6. Entitlement to service connection for hearing loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to service connection, to include on a secondary basis, for asthma, to include as due to environmental exposure.

9. Entitlement to service connection for low back disability, to include as due to environmental exposure.

10. Entitlement to service connection for heart condition, to include as due to environmental exposure.

11. Entitlement to service connection for prostate cancer, to include as due to environmental exposure.

12. Entitlement to a rating in excess of 30 percent disabling, as of January 28, 2013, for chronic obstructive pulmonary disease (COPD).

13. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2013 and March 2015 rating decisions of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

A December 2013 letter from a treating physician noted that the Veteran suffered from chronic and debilitating medical conditions, including cancer and heart valve disease, which rendered him unemployable.  As such, a claim for a TDIU has been raised by the record and is part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that the Veteran's service connection claims for low back disability, heart condition and PTSD were denied in a December 2013 rating decision.  In January 2014, the Veteran's VA primary care physician, Dr. MT, submitted a letter noting multiple medical issues including prostate cancer, heart disease, edema, osteoarthritis, depression, asthma, tinea skin disease and renal failure, and opined that those medical issues were as least as likely as not related to service era environmental exposures including Agent Orange and JP-4 (military jet fuel).  Additionally, in February 2014, the Veteran contacted the RO and requested reconsideration in light of the newly submitted January 2014 medical opinion.  

The February 2014 Report of General Information reflects that the RO incorrectly spelled the physician's name as Dr. MS.  Further, in a July 2014 letter the RO interpreted the Veteran's February 2014 communication as an informal claim for benefits and notified the Veteran that they were unable to locate the newly submitted medical evidence.  The July 2014 letter requested the Veteran to complete and return an attached formal application.  Thereafter, the Veteran submitted the formal application for several disabilities including lower back condition, osteoarthritis and heart disease in July 2014.  

Because the Veteran filed additionally medical evidence within the appeal period, and the medical evidence relates to the Veteran's previous service connection claims for low back disability, heart condition, and PTSD, and in further consideration of the Veteran's February 2014 communication requesting reconsideration of the December 2013 rating decision in light of the newly submitted medical evidence; the Board liberally construes the January 2014 filing as a notice of disagreement with the December 2013 rating decision as to the issues of service connection for low back disability, heart condition, and PTSD.  As such, the record reflects that with regard to those issues on appeal, the December 2013 rating decision is not final.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R §§ 3.104, 20.302 (2016).  

Notably, however, the January 2014 medical opinion letter did not address the issues of hypertension and gout, and the record does not show that the Veteran expressed disagreement with the December 2013 rating decision's denial of those claims.  Accordingly, with regard to the issues of service connection for hypertension and gout, the December 2013 rating decision is final and those issues are not currently before the Board.

Additionally, a March 2015 rating decision characterized the Veteran's low back disability and heart condition claims as new and material claims.  Accordingly, the Board has recharacterized the low back and heart condition claims to more accurately reflect the issues on appeal.

For reasons cited in the Remand section below, the Board has also broadened the issues of service-connection for edema, an acquired psychiatric disorder, renal failure, asthma, low back disability, heart condition, skin condition and prostate cancer as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition, the July 2014 formal claim shows that the Veteran separately claimed service connection for osteoarthritis in addition to a claim for a low back disability.  A review of the claims file shows the Veteran has been diagnosed with arthritis that affects his knee as well as findings of shoulder joint and foot pain.  However, the RO improperly characterized the service connection claim for a low back disability as a "claim for service connection for degenerative joint disease (DJD) back, now claimed as osteoarthritis ...," and, as noted above, denied that claim on the basis that new and material evidence had not been submitted.  As the Veteran clearly separated his service connection claims for osteoarthritis and low back disability, the Board finds that the service connection claim for osteoarthritis remains on appeal.  As the RO has not adjudicated that issue the Board does not have jurisdiction over that claim and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

Lastly, the Board notes that the Veteran's appeal remains in AOD status based on his age.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for skin condition, edema, psychiatric disorder, kidney disorder, asthma, low back disability, heart condition, prostate cancer and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The claim for service connection for skin condition was denied in an unappealed November 1963 rating decision and that decision is final.

2. Evidence submitted since the November 1963 rating decision includes information that was not previously considered by the VA and that establishes a fact necessary to substantiate the claim for service connection for a skin condition, and therefore creates a reasonable possibility of substantiating the claim. 

3. The Veteran's bilateral hearing loss did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

4. The Veteran's tinnitus did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

5. As of January 28, 2013, the Veteran's COPD was manifested by daily inhalational or oral bronchodilator therapy; the Veteran's COPD has not been manifested by compensable pulmonary function testing (PFT) results, required intermittent or daily systemic corticosteroid treatment, been diagnosed with cor pulmonale, right ventricular hypertrophy or pulmonary hypertension, a maximum oxygen consumption of 20 ml/kg/min or less, or required outpatient oxygen therapy or outpatient oxygen therapy.


CONCLUSIONS OF LAW

1. The November 1963 rating decision that denied entitlement to service connection for skin condition is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R §§ 20.302(a), 20.1103 (2016).

2. New and material evidence has been received since the November 1963 rating decision and the requirements to reopen the claim of entitlement to service connection for a skin condition have been met.  38 U.S.C.A §§ 5108 (West 2014); 38 C.F.R § 3.156 (2016).

3. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2016).

4. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2016).

5. As of January 28, 2013, the criteria for a rating in excess of 30 percent disabling for COPD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.97, Diagnostic Codes (DCs) 6602, 6604 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notices in April 2013 and July 2014.

In an April 2015 letter, the Veteran disagreed with a finding that his COPD had not worsened beyond the assigned 30 percent disability rating and he cited to medical literature to support his assertion that his condition would worsen over time.  The Veteran additionally reported current symptoms of wheezing, mucous in his mouth at night, and shortness of breath when walking a block.  As discussed more fully below, similar symptoms had been reported as early as January 2013, prior to the most recent VA examination reports (May 2013 and March 2015).  Therefore, the Board finds that this is not a case in which the Veteran's service-connected condition has been shown to have worsened during the pendency of the appeal which would warrant a remand for a new VA examination to determine the current nature and severity of his COPD.  Additionally, the duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the above, the Board finds that a remand solely for the purpose of scheduling the Veteran for a new VA examination is not warranted.

Accordingly, the record shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

New and Material Evidence

The Veteran's claim for service connection for skin condition was originally denied in a November 1963 rating decision.  The denial was based on a finding that no skin condition was found during his discharge examination.  The Veteran did not perfect an appeal or submit new and material evidence within one year.  Therefore, the November 1963 rating decision is final as to the evidence then of record, and is not subject to review on the same factual basis.  38 U.S.C.A § 7105(b)(2)(c) (West 2014); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2016). 

The Veteran submitted a new service connection claim for skin condition in July 2014.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R § 3.156(a) (2016); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R § 3.156(a) (2016). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  

The evidence of record at the time of the November 1963 rating decision included the Veteran's service treatment records (STRs) including a separation examination that did not note a skin condition.

Evidence added to the claims file since the November 1963 rating decision includes the following VA medical records: treatment for persistent groin rash (May 1993, November 1993, June 1995); a diagnosis for chronic tinea cruris in the bilateral inguinal area (October 2006); a January 2014 medical opinion opining that the Veteran's tinea skin disease was "as least as likely as not ... related to his exposure to Agent Orange and JP-4"; and a March 2017 medical record noting several active problems including tinea unguium.  Additionally, in an October 2015 letter, the Veteran asserted that gas was used during service to clean everything, and that the gas contained "bad chemicals."   

As noted above, the Veteran's initial service connection claim was denied based upon a finding of no current skin condition.  Here, the Board finds that VA medical records evidencing diagnoses of skin conditions, including during the relevant period on appeal, and a VA physician asserting that the Veteran's skin condition was due to environmental exposure during service, constitutes new and material evidence under the definition set forth in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005) (concluding that the terms "new" and "material" have the same meaning throughout the entire section).  

Given that this evidence addresses a fact necessary to substantiate the appellant's claim of entitlement to service connection for skin condition, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore the claim of entitlement to service connection for skin condition is reopened.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts service connection for bilateral hearing loss and tinnitus.  Specifically, the Veteran asserts that his hearing loss and tinnitus were caused by traumatic noise exposure associated with operating construction machinery and exposure to firing weapons without the aid of hearing protection.

The Veteran's STRs include a September 1954 entrance examination that noted normal ears and included a normal whisper hearing examination showing 15/15 hearing bilaterally.   The Veteran's July 1956 separation examination additionally noted normal ears and a normal whisper test noting 15/15 hearing bilaterally.

An August 2002 VA medical record noted that the Veteran had no difficulty hearing whispers or conversational tones.  A May 2005 VA admission evaluation noted no hearing problems.  Another May 2005 VA medical record shows that the Veteran denied any hearing loss or tinnitus and the physician noted "good hearing both ears."  

April and October 2007 VA medical records noted no hearing problems.

A July 2014 VA medical record shows that the Veteran reported falling and hitting his head on concrete one week prior with symptoms of ringing in his ears and pain when turning his neck from side to side.  Another July 2014 VA medical record noted that since the head trauma the Veteran's mild right sided tinnitus had gone away.

Following the Veteran's July 2014 claim for bilateral hearing loss and tinnitus, the Veteran underwent a VA examination in March 2015.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
80
80
85
LEFT
65
65
90
95
100

Speech discrimination scores were 64 percent for the right ear and 60 percent for the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus secondary to his hearing loss.  During the examination the Veteran reported that his in-service duties consisted of operating construction machinery with additional noise exposure of firing weapons without the aid of hearing protection.  Additionally, the Veteran reported that he first noticed tinnitus after leaving the firing range during active duty service.  The examiner opined that the bilateral hearing loss was not "at least as likely (50% probability or greater) caused by or a result of an event in military service."  The examiner based her opinion on no evidence of hearing loss during service and the May 2005 VA medical record that showed the Veteran denied hearing loss or tinnitus and a concurrent finding of good hearing bilaterally.  The examiner further opined that the diagnosed tinnitus was "as least as likely as not (50% probability or greater) a symptom associated with the hearing loss."

In an October 2015 letter, the Veteran asserted that his hearing loss and tinnitus began in service.  The Veteran further asserted that he had terrible ringing in his ears.



Hearing Loss

After a review of all the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  

Initially, the Board notes that the Veteran's military records were destroyed in a fire at the National Archives and Records Administration (NARA) in 1973.  See September 2013 notice.  The claims file does include STRs including the Veteran's entrance and separation examinations.  When service records are incomplete the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a March 2015 VA examination report shows a diagnosis for bilateral sensorineural hearing loss.  Accordingly, the Veteran clearly has a diagnosis and the remaining question is whether his bilateral hearing loss is related to service.

Initially, the Board notes that the Veteran's STRs do not reveal any complaints of, or treatment for, hearing loss, and hearing loss was not found during either his entrance or separation examination.  Instead, the first competent medical evidence showing audiometric findings meeting threshold requirements of 38 C.F.R. § 3.385 is the March 2015 VA examination, some sixty-one years after service.  

As to whether the Veteran's current bilateral hearing loss is related to service, the Board finds the March 2015 VA examination report the most probative evidence of record.  The VA examiner reviewed and discussed the evidence of record, as well as the Veteran's lay statements and traumatic noise exposure history.  Following that review, and after conducting an audiological examination, the examiner opined that the Veteran's bilateral hearing loss was not "at least as likely (50% probability or greater) caused by or a result of an event in military service."  The examiner based her opinion on an absence of documented hearing loss during service and more contemporary VA medical records showing that the Veteran denied, and the VA physician did not find, any hearing loss.  

The Board recognizes the Veteran's assertion that his claimed bilateral hearing loss is related to traumatic noise exposure while in the Army.  The Board further recognizes that a Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  In this regard, while a Veteran can competently report the onset and continuity of hearing loss symptoms, an actual diagnosis of sensorineural hearing loss requires objective testing to determine whether it is severe enough to be considered a disability for VA compensation purposes, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran has provided conflicting statements as to the onset of his bilateral hearing loss.  In an October 2015 letter, the Veteran asserted that his hearing loss began during service.  However, a May 2005 VA medical record shows that the Veteran denied any current hearing loss.  Accordingly, the Board finds the Veteran an unreliable historian as to the onset of his diagnosed bilateral hearing loss.

Therefore, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record, including the VA examiner's opinion and the cumulative VA medical records.  The examiner has training, knowledge, and expertise on which she relied to form her opinion and she provided a persuasive rationale.  More importantly, there is no medical evidence to the contrary.

As noted above, in order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  While the evidence establishes a current disability, the competent evidence of record does not establish an in-service event or a causal connection between the current disability and service.  

Accordingly, the Board finds that the second and third Shedden requirements have not been met.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Tinnitus

After a review of all the evidence, the Board finds that service connection for tinnitus is not warranted.  

The Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  

Initially, the Board notes that the Veteran has provided conflicting lay statements as to the onset of his tinnitus symptoms.  During the March 2015 VA examination, and as asserted in an October 2015 letter, the Veteran reported that his tinnitus began during service.  However, a May 2005 VA medical record shows that the Veteran denied having tinnitus.  Additionally, the first medical record noting symptoms related to tinnitus is a July 2014 VA medical record in which the Veteran reported ringing in his ears that resulted from a head injury due to a fall.  Accordingly, the Board finds the Veteran an unreliable historian as to the onset of his diagnosed tinnitus.

Moreover, the March 2015 VA audiologist opined that the Veteran's tinnitus was secondary to his diagnosed bilateral hearing loss, which, as noted above, is not service-connected.  The Board finds this opinion probative as the examiner considered the evidence in the claims file and provided a clear, logical rationale supporting her conclusion.  There is no medical evidence to the contrary.

Accordingly, the Board finds that the second and third Shedden requirements have not been met.  Thus, after reviewing the evidence of record the Board finds there is no causal connection between the claimed in-service disease or injury and the current tinnitus disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for tinnitus.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

COPD

The Veteran's service-connected COPD has been assigned a 30 percent disability rating, effective October 13, 2000, and rated by analogy under 38 C.F.R. § 4.97, DC 6604-6602.  The Veteran filed his current increased rating claim for COPD on January 28, 2013.  

Under DC 6602, bronchial asthma is rated 10 percent disabling for an FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for an FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent disability rating is warranted for an FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted for an FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602 (2016).

Under DC 6604, COPD is rated 10 percent disabling for an FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; a ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO of 66 to 80 percent predicted.  A 30 percent disability rating is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent disability rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg in (with cardiorespiratory limit).  A maximum schedular 100 percent disability rating is warranted for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or ; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6604 (2016).

The Board notes that there are special provisions for the application of the rating criteria for certain diagnostic codes, including DC 6600, 6603, 6604, 6825-6833, and 6840-6845.  38 C.F.R. § 4.96(d) (2016).  PFTs are required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension cor pulmonale or right ventricular hypertrophy has been diagnosed; when there have been one or more episodes of acute respiratory failure; or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful of valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication or respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

In January 2013, a VA cardiology medical record shows that the Veteran reported shortness of breath after walking one to one-and-a-half blocks.  A February 2013 VA medical record shows that the Veteran's COPD was being treated with metered-dose inhaler, but not home oxygen therapy.  An April 2013 medical record noted the following PFT results: FEV-1 of 107 percent predicted and FEV-1/FVC of 94 percent predicted.  A March 2013 VA medical record noted breathing that had worsened including worsening dizziness and shortness of breath.

In May 2013, during a VA oncology consultation the Veteran reported shortness of breath with walking just under a block.  Another May 2013 VA medical record noted shortness of breath on most physical activities including washing dishes, sweeping floors and walking from the hospital entrance to the physician's office.

A May 2013 respiratory DBQ provided a diagnosis of COPD and noted that the condition was manifested by shortness of breath.  The examiner noted that the Veteran did not have any other pulmonary conditions including asthma.  The Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications or outpatient oxygen therapy.  The Veteran's COPD additionally was not found manifested by one or more episodes of acute respiratory failure, cor pulmonale, right ventricular hypertrophy or pulmonary hypertension.  In addition, the Veteran was not found to have had exercise capacity testing and results 20 ml/kg/min or less.  The Veteran did require the use of inhaled Symortex twice daily.  The examination report noted the following PFT results: FEV-1 of 107 percent predicted and FEV-1/FVC of 94 percent predicted.  The examiner noted that FEV-1 test results most accurately reflected the Veteran's current pulmonary function.  Pre-bronchodilator results were normal; therefore, no post-bronchodilator testing was conducted.  The examiner noted that DLCO testing was not indicated for the Veteran's condition.  Finally, the examiner found that the Veteran's respiratory condition did not impact his ability to work.

A November 2014 VA medical record shows that the Veteran reported suffering from shortness of breath with long distance walking.

A March 2015 respiratory DBQ diagnosed the Veteran with COPD which functionally impacted his ability to perform any activity that required deep breathing such as heavy physical activities.  The examiner noted that the Veteran did not have any other pulmonary conditions including asthma.  The Veteran's COPD required the use of chronic low dose oral corticosteroid medication, and daily inhaled bronchodilator therapy.  The examination report shows that the Veteran's COPD did not require systemic corticosteroid treatment.  The Veteran's COPD additionally did not require the use of outpatient oxygen therapy, had one or more episodes of acute respiratory failure, been diagnosed with cor pulmonale, right ventricular hypertrophy or pulmonary hypertension.  In addition, the Veteran was not found to have had exercise capacity testing and results 20 ml/kg/min or less.  The examination report noted the following PFT results: FEV-1of 117 percent predicted, FEV-1/FVC of 83 percent predicted, and FVC of 133 percent predicted.  The examiner noted that the FVC test result most accurately reflected the Veteran's current pulmonary function.  Post-bronchodilator results were normal; therefore, no post-bronchodilator testing was conducted.  Lastly, the examiner noted that DLCO testing was not indicated for the Veteran's condition.

In an April 2015 letter, the Veteran disagreed with his 30 percent disability evaluation and stated that he could not understand how his condition was not found to have worsened, and further stated that medical literature noted that his condition would not get better but would worsen over time.  The Veteran reported current symptoms of wheezing, mucous in his mouth at night, and an inability to walk a block without stopping to rest.

May 2016 and March 2017 VA primary care medical records include respiratory evaluations finding no coughing or shortness of breath.  Additionally the March 2017 VA primary care record found no wheezing upon examination of the lungs.

After a review of the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted at any time during the period on appeal.  PFT data does not show the Veteran's COPD manifested by FEV-1 or FEV-1/FVC that would warrant a compensable rating under either DC 6602 or 6604.  

Additionally, the Board notes that the May 2013 DBQ report noted that the Veteran required the use of inhaled Symortex twice daily, and the March 2015 DBQ noted that the Veteran's COPD required the use of oral or parenteral corticosteroid medications and inhaled bronchodilator therapy.  However, neither DBQ found that the Veteran's COPD required the use of systemic corticosteroid therapy.  Lastly, the evidence of record does not show that the Veteran has been diagnosed with cor pulmonale, right ventricular hypertrophy or pulmonary hypertension, or been manifested by a maximum oxygen consumption of 20 ml/kg/min or less, or required outpatient oxygen therapy.

Therefore, the Board finds that a rating in excess of 30 percent disabling pursuant to either DC 6602 or 6604 is not warranted at any time since January 28, 2012.

As noted above, in an April 2015 letter the Veteran disagreed with a finding that his respiratory condition had not been found to have worsened and he cited to medical literature to support his assertion that his condition would worsen over time.  The Veteran additionally reported current symptoms of wheezing, mucous in his mouth and shortness of breath when walking a block.  However, a review of the record shows similar symptoms as far back as January 2013, prior to his most recent VA examinations.  

Therefore, the Board finds that this is not a case in which the Veteran's service-connected condition has been shown to have worsened during the pendency of the appeal which would warrant a remand for a new VA examination to determine the current nature and severity of his condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  As such, the Board finds that the evidence of record is adequate to evaluate the claim on appeal.

Accordingly, the Board concludes that as of January 28, 2013, a rating in excess of 30 percent disabling is not warranted for the Veteran's service-connected COPD based upon the available PTF results and the documented use of oral or parenteral corticosteroid medications and inhaled bronchodilator therapy.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.97, DCs 6600, 6604, 6846 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1). 

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected COPD was adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of those assigned is provided for certain manifestations of the Veteran's service-connected COPD, but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptoms of the Veteran's COPD are difficulty breathing, inability to walk long distances, and wheezing.  The Veteran is currently rated under 38 C.F.R. § 4.97, DCs 6602 and 6604, based upon those symptoms.

Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran currently has a claim for TDIU that remains on appeal.  That claim is addressed in the Remand section below.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for skin condition is reopened.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a rating in excess of 30 percent disabling, as of January 28, 2013, for COPD is denied


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.  

With regard to the remaining service connection issues on appeal, the Board notes that VA medical records show the following current diagnoses: bilateral pedal edema and left lower extremity edema (May and June 2014); PTSD and depression (April 2017); stage III chronic kidney disease (CKD) (July, August and November 2014); degenerative disc disease with end plate edema and spinal narrowing causing severe pain (April 2016); mild concentric left ventricular hypertrophy with moderate diastolic dysfunction, mild mitral insufficiency, and moderate calcific aortic valve stenosis as well as regurgitation (July 2014); chronic tinea cruris in the bilateral inguinal area (October 2006); and high grade Gleason prostate cancer (December 2014).  Accordingly, the Board notes that there are current diagnoses related to the service connection claims for edema, an acquired psychiatric disorder, renal failure, low back disability, heart condition, skin condition and prostate cancer.

With regard to the service connection claim for asthma, the Board notes that there is conflicting medical evidence as to whether the Veteran has a diagnosis for this condition.  As noted above, the Veteran underwent VA examinations related to his service-connected COPD in May 2013 and March 2015.  Both VA examiners found that the Veteran did not have asthma.  However, a January 2007 VA medical record noted a reported asthma attack two months prior that was helped by medication.  A May 2007 VA medical record noted that asthma was a possibility with the Veteran's symptoms.  A December 2008 VA medical record noted that the Veteran's asthma was doing fairly well with no medication and no wheezing.  A January 2014 VA medical letter from Dr. MT noted multiple medical issues including asthma.  Lastly, several VA medical records, including one dated March 2017, note active medical problems including unspecified asthma and bronchial asthma.  Based on the above, the Board finds that the record sufficiently supports a finding of a current condition for asthma.

In addition, the January 2014 VA medical letter from Dr. MT noted the following medical issues: prostate cancer, heart disease, asthma, edema, osteoarthritis, depression, tinea skin disease and renal failure.  The physician opined that the above medical conditions were "as least as likely as not ... related to his exposure to Agent Orange and JP-4."

Accordingly, the Veteran has current diagnoses and a medical opinion linking those conditions to service.  However, in this regard, the Board finds the January 2014 letter from Dr. MT inadequate as it is purely speculative in nature.  The Veteran had not previously asserted service connection based upon environmental exposure, and the VA physician provided no supporting rationale for his opinion.  

Additionally, the Board notes the presumption of herbicide exposure for Korean War veterans applies to veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307 (2016).  As the evidence does not show that the Veteran served in Korea between April 1, 1968, and August 31, 1971, the presumptive provision does not apply.  Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303 (2016).  

However, neither the Veteran nor the VA physician stated how, when or where he came into contact with Agent Orange and/or JP-4 jet fuel.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

Based on the above, the Board finds that VA examinations are necessary in order to determine the nature and etiology and to properly adjudicate the remaining service connection claims on appeal.  

Additionally, the Board notes that the claims file includes the following with regard to specific issues on appeal:



1. Psychiatric Disorder

An April 2017 VA mental health record shows diagnoses for PTSD, depression, and medical stress.  Accordingly, the Board finds that the Veteran's service connection claim for an acquired psychiatric disorder includes a claim based on secondary service connection.

2. Kidney Condition

A July 2014 VA nephrology consultation noted long standing stage III CKD.  The physician diagnosed the Veteran with acute chronic renal disease with no known cause.  An August 2014 VA medical record noted that the Veteran developed acute kidney insufficiency sometime between September 2013 and May 2014.  The physician noted that it was hard to identify the cause of the condition.  A November 2014 VA medical record noted several active medical problems including renal failure.  A diagnosis of stage III CKD was provided.  The treating nephrologist noted that the cause of the CKD was most likely related to ischemic nephropathy and longstanding hypertension.

Accordingly, the Board finds that the Veteran's service connection claim for a kidney condition includes a claim based on secondary service connection.

3. Asthma

In an October 2015 letter, the Veteran asserted that his asthma was secondary to his service-connected nicotine dependence.  As such, the Board finds that the Veteran's service connection claim for asthma includes a claim based on secondary service connection.

In addition, the Veteran has claimed entitlement for a TDIU that is inextricably intertwined with the issues that are currently on appeal.  Thus, that issue is remanded.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the claims file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the claims file.

2. The Veteran should be asked to identify the environmental exposure(s) in service to which he attributes his prostate cancer, heart disease, edema, low back disability, acquired psychiatric disorder, asthma, skin condition and kidney disease.  The Veteran should also be asked to identify where such exposure occurred.  Thereafter, the AOJ should undertake any additional development to verify the Veteran's asserted environmental exposure(s), including, if found necessary, contacting the JSRRC and any other appropriate authority for verification of the Veteran's claimed environmental exposure(s).  The results of this development should be outlined in a memorandum for the record.

3. After completion of steps one and two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed skin condition.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  

The examiner should list each skin condition identified and provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin condition is etiologically related to the Veteran's active service, to include as due to any environmental exposure?  

A rationale for any opinion rendered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. After completion of steps one and two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed edema.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed edema is etiologically related to the Veteran's active service, to include as due to any environmental exposure?  

A rationale for any opinion rendered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified. 

5. After completion of steps one and two above, schedule the Veteran for an examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently suffers from an acquired psychiatric disorder, to include depression and PTSD.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

The examiner should provide the following opinions:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychiatric disorder.

(b)  If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due to the fear of hostile military or terrorist activity during service.

(c) With respect to any psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it etiologically related to any period of service to include as due to any environmental exposure.

(d) With respect to any psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it etiologically related to any service-connected disability.

A rationale for any opinion rendered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified. 

6. After completion of steps one and two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed kidney disease.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.    

The examiner should list each kidney disease identified and provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed kidney disease is etiologically related to the Veteran's active service, to include as due to any environmental exposure?  

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed kidney disease is secondary to a service connected disability?

A rationale for any opinion rendered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified. 

7. After completion of steps one and two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed asthmatic condition.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  

The examiner should list each asthmatic condition identified and provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed asthmatic condition is etiologically related to the Veteran's active service, to include as due to any environmental exposure?  

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed asthmatic condition is secondary to a service connected disability?

A rationale for any opinion rendered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

8. After completion of steps one and two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed low back disability.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed low back disability is etiologically related to the Veteran's active service, to include as due to any environmental exposure?  
	
A rationale for any opinion rendered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

9. After completion of steps one and two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed heart condition.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  

The examiner should list each heart condition identified and provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed heart condition is etiologically related to the Veteran's active service, to include as due to any environmental exposure?  

A rationale for any opinion rendered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

10. After completion of steps one and two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his prostate cancer.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer is etiologically related to the Veteran's active service, to include as due to any environmental exposure?  

A rationale for any opinion rendered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

11. Then, readjudicate the claims on appeal, including the Veteran's claim for TDIU.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


